Exhibit 10.2

EMPLOYMENT AGREEMENT

THIS AGREEMENT, by and between AVON PRODUCTS, INC., a New York corporation
(“Avon” or the “Corporation”) and BRIAN CONNOLLY (the “Executive”), dated as of
March 23, 2007.

WITNESSETH

WHEREAS, the Corporation desires to recognize the Executive’s commitment to the
Corporation and to confirm the right of the Executive to certain employment,
compensation and severance benefits;

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, and other good and valuable consideration, the Corporation, and the
Executive do hereby agree as follows:

1. Employment. The Corporation shall employ the Executive and the Executive
agrees to serve as an executive of the Corporation, in such capacities, and upon
such conditions as are hereinafter set forth and shall serve in such other
executive capacities as may be determined by the Corporation from time to time.

2. Term. The Executive shall be considered an at-will employee and his
employment may be terminated by either party subject to the obligations of the
parties upon such termination as may be set forth hereinafter.

3. Position and Duties.

(a) Position. The Executive shall continue to serve as Executive Vice President
Global Sales.

(b) Business Time. The Executive agrees to devote his full business time during
normal business hours to the business and affairs of the Corporation and to use
his best efforts to perform faithfully and efficiently the responsibilities
assigned to him hereunder, to the extent necessary to discharge such
responsibilities. The Executive’s continuing to serve on any boards and
committees on which he is serving or with which he is otherwise associated
immediately preceding the date hereof, or his service on any other boards or
committees of which the Corporation has knowledge and does not object, in
writing, within thirty (30) days after first becoming aware of such service,
shall not be deemed to interfere with the performance of the Executive’s
services to the Corporation.

 



--------------------------------------------------------------------------------

4. Compensation. The Executive shall be entitled to the following compensation
for as long as the Executive remains an employee of the Corporation:

(a) Base Salary. The Executive shall receive a base salary (the “Base Salary”)
payable in bi-weekly installments of $600,000. The Corporation shall review the
Base Salary periodically and in light of such review may increase (but not
decrease) the Base Salary taking into account any change in the Executive’s
responsibilities, increases in compensation of other executives with comparable
responsibilities, performance of the Executive and other pertinent factors, and
such adjusted Base Salary shall then constitute “Base Salary” for purposes of
this agreement. Neither the Base Salary nor any increase in the Base Salary
after the date hereof shall serve to limit or reduce any obligation of the
Corporation hereunder.

(b) Annual Bonus. For each fiscal year of the Corporation during which he is
employed by the Corporation, the Executive shall be eligible to receive an
annual bonus (“Annual Bonus”) under the Avon Products, Inc. Management Incentive
Plan or the Avon Products, Inc Executive Incentive Plan (collectively the
“MIP”), whichever is applicable, or a successor annual incentive award plan for
senior officers. Such Annual Bonus shall be determined on the basis of an annual
target bonus opportunity of at least eighty percent (80%) of the Base Salary
paid to the Executive with respect to such fiscal year, which annual target
bonus opportunity may be increased but not decreased except for annual
reductions of up to ten percent (10%) that apply to all officers of the
Corporation. Each Annual Bonus will be paid in accordance with the terms of the
MIP.

(c) Incentive and Savings Plans, Retirement and Death Benefit Programs. The
Executive shall be entitled to participate in all incentive and savings plans
and programs, including stock option plans and equity-based compensation plans,
and in all employee retirement and executive death benefit plans (including a
supplemental life insurance program) on a basis no less favorable than that
basis generally available to executives of the Corporation holding comparable
positions or having comparable responsibilities who become an elected or
appointed officer of the Corporation on or after the date on which the Executive
first became an elected or appointed officer of the Corporation. The Executive
is entitled to a death benefit under the Corporation’s supplemental life
insurance program of $500,000.

(d) Other Benefit Plans. The Executive, his spouse, and their eligible
dependents (as defined in, and to the extent permitted by, the applicable plan),
as the case may be, shall be entitled to participate in or to be covered under
all medical, dental, disability, group life, severance, accidental death and
travel accident insurance plans and programs of the Corporation and any
affiliated company on a basis no less favorable than that basis generally
available to executives of the Corporation holding comparable positions or
having comparable responsibilities who become an elected or appointed officer of
the Corporation on or after the date on which the Executive first became an
elected or appointed officer of the Corporation.

 

2



--------------------------------------------------------------------------------

(e) Other Perquisites. The Executive shall also be entitled to:

(i) prompt reimbursement for all reasonable expenses incurred by the Executive
in accordance with the policies and procedures of the Corporation;

(ii) paid vacation and fringe benefits on the same basis as is made available to
other senior officers of the Corporation; and

(iii) all forms of perquisites made available to senior officers of the
Corporation.

5. Termination Events — Payments and Benefits.

(a) Termination by the Corporation for Cause or Voluntary Termination by the
Executive . The Corporation at any time may terminate the Executive’s employment
for Cause and the Executive may voluntarily terminate employment at any time.
For purposes of this agreement, a termination for “Cause” shall mean a
termination of the employment relationship between the Executive and the
Corporation due to the Executive’s discharge for any of the following reasons:
(i) the Executive’s continued failure to perform substantially his duties with
the Corporation, as determined by the Corporation in its sole discretion (other
than any such failure resulting from the Executive’s temporary incapacity during
physical or mental illness); (ii) the Executive’s willful conduct which is
demonstrably and materially injurious to the Corporation, monetarily, or
otherwise; (iii) the Executive’s personal dishonesty in the performance of his
duties; (iv) the Executive’s breach of fiduciary duty involving personal profit;
(v) the Executive is convicted of a felony or a misdemeanor; or (vi) the
Executive willfully or repeatedly violates any Corporation rule or procedure,
including without limitation, absenteeism, violation of safety rules and
insubordination. Any other type of termination of employment (e.g. disability,
termination not for “Cause”, etc.) will not be considered a “For Cause”
termination of employment. Upon a termination by the Corporation for Cause or a
voluntary termination by the Executive, the Executive will receive his accrued
vacation pay and his unpaid Base Salary. Payments of benefits from all employee
benefit plans will be governed by the terms of such plans.

(b) Termination by the Corporation not for Cause, on Account of a, Disability,
Death or Retirement or by the Executive on Account of Constructive Termination.
If the Corporation terminates the Executive’s employment not for Cause, the
Executive’s employment terminates on account of Disability, death or Retirement,
or the Executive terminates his employment for reasons of Constructive
Termination, in lieu of benefits under the Avon Products, Inc. Severance Pay
Plan or its successor, the Executive will receive cash payments equal to
twenty-four (24) months of Base Salary determined at the Executive’s last day of
active employment (the “Separation Date”). For purposes of this agreement,
Disability shall be defined in the Avon Products, Inc. Long Term Disability
Plan. Retirement will mean retirement in accordance with the terms of the Avon
Products, Inc. Personal Retirement Account Plan (the “PRA”). Constructive
Termination will be a termination by the Executive upon any of the following
events: (I) a reduction in Base Salary under Section 4(a) above; (II) a
reduction in the Annual Bonus target opportunity (excluding annual reductions of
up to 10% that apply to all officers of the Corporation) specified in
Section 4(b) above; (III) a

 

3



--------------------------------------------------------------------------------

change of more than twenty-five (25) miles in the office or location where the
Executive is based; (IV) a demotion to an office below Executive Vice President,
Global Sales; (V) a change in the Corporation’s strategic corporate goals,
business plans or personnel, which in the opinion of the Executive, negatively
impacts the office of the Executive Vice President, Global Sales; or (VI) a
material reduction in his employee benefit programs (unless applicable to all
the Corporation’s officers).

All payments specified below will have all required taxes and other withholdings
made. In the event that the payments below are made over a specified period,
such payments will be in equal bi-weekly installments. The method and period of
payments will depend upon the Executive’s Separation Date and will assume that
the Executive is a “specified employee” as such term is defined under Internal
Revenue Code Section 409A on such Separation Date. The Executive will not accrue
any vacation days after the Separation Date.

(i) Separation Date is on or before June 30, 2008. If the Executive’s Separation
Date is on or before June 30, 2008, he will receive salary continuation payments
and, depending on the Separation Date, a lump sum cash payment, in the aggregate
amount of twenty-four months of Base Salary. For the period beginning no earlier
than the later of January 1, 2008 or the date which is six months after the
Executive’s Separation Date (the “Waiting Period Date”) and continuing until
May 31, 2009 (the “Payment Period”), the Executive will receive: (A) for the
period beginning on the Waiting Period Date and continuing through December 31,
2008, he will receive salary continuation payments, which, when added to the
amount of Base Salary already paid to him as an active employee for such
calendar year is equivalent to one year’s Base Salary; (B) for the period
beginning on January 1, 2009 and ending on May 31, 2009, he will receive salary
continuation payments equivalent to one year’s Base Salary. In addition, no
later than June 30, 2009, the Executive will receive a lump sum cash payment
equal to the remaining amount of the total twenty-four months of Base Salary due
the Executive which has not yet been paid by May 31, 2009.

(ii) Separation Date is on or after July 1, 2008 but before May 31, 2009. If the
Executive’s Separation Date is on or after July 1, 2008 but before May 31, 2009,
he will receive salary continuation payments and a lump sum cash payment, in the
aggregate amount of twenty-four (24) months of Base Salary. For the period
beginning no earlier than the date which is six months after the Executive’s
Separation Date and continuing until May 31, 2009 (the “Payment Period”), the
amount of such salary continuation payments will be one year’s Base Salary. In
addition, no later than the later of June 30, 2009, or the date which is six
months after the Executive’s Separation Date, the Executive will receive a lump
sum cash payment equal to the remaining amount of the total twenty-four months
due the Executive which has not yet been paid by May 31, 2009.

(iii) Separation Date is on or after June 1, 2009. If the Executive’s Separation
Date is on or after June 1, 2009, Executive will receive a lump sum cash payment
equal to twenty-four months of Base Salary no later than six months after the
Executive’s Separation Date.

 

4



--------------------------------------------------------------------------------

In the event the Executive dies during employment or, after the Separation Date,
before the Executive has received twenty-four months of Base Salary, the
Executive’s spouse or beneficiary, as the Executive has designated in writing to
Avon, will receive any portion of the twenty-four months of Base Salary that had
not been paid at the time of the Executive’s death.

In addition to the cash payments specified in Section 5(b)(i)-(iii) above, the
Executive would also be entitled to continuing coverage under medical, dental
and life insurance plans through May 31, 2009. All other perquisites will be
subject to the standard severance terms.

(c) Benefits. Generally, any post-termination benefits payable from an employee
benefit plan under Sections 5 (a) or (b) above will be governed by the terms of
such plan. Notwithstanding the preceding sentence the following benefits will be
modified:

(i) MIP Awards. In addition, to any MIP awards normally payable under the MIP
relating to the years prior to and including the year in which the Separation
Date occurs, if the Executive’s employment terminates under Section 5(b) above,
for the calendar year following the calendar year in which the Separation Date
occurs, Executive will be entitled to a MIP Award of 100% of the target award
(80% of Base Salary as specified in Section 4(b) above) based upon one year of
the Executive’s Base Salary at the rate in effect on the Separation Date. Such
special MIP award may not be deferred into the Avon Products, Inc. Deferred
Compensation Plan.

(ii) SERP Benefits. This agreement will be treated as an outside agreement under
Section 2.16 of the Supplemental Executive Retirement and Life Plan of Avon
Products, Inc. (the “SERP”) and will override any SERP provisions to the
contrary as indicated below. First, no amendment to the SERP after the date of
this agreement is permitted to reduce the benefits payable under this section,
nor can the rate of accrual under the SERP be reduced before May 31, 2009.
Second, if the Executive dies prior to May 31, 2009, the Executive’s beneficiary
will be treated as if the Executive had not died for purposes of crediting
service under the SERP and the Executive will continue to receive credited
service under the SERP through May 31, 2009 as if the Executive had survived at
which point, the Executive’s beneficiary will be treated as if s/he were the
Executive for purposes of benefit payments under the SERP. If the Executive dies
on or after May 31, 2009, the SERP benefits normally payable in such event will
be payable. Third, if the Separation Date occurs after December 31, 2007 under
Section 5(b) above, the SERP benefit payable as an annuity upon retirement under
the SERP will not be less than the SERP benefit payable as an annuity upon
retirement under the SERP had the Executive terminated on December 31, 2007 with
salary continuation payable in accordance with 5(b)(i) above.

(iii) Restricted Stock Units. Upon the Executive’s Separation Date under
Section 5(b) above, any unvested restricted stock units on such date will become
100% vested and will be payable in accordance with the terms of the outstanding
restricted stock unit awards.

 

5



--------------------------------------------------------------------------------

6. Release and Agreement to Covenants and Other Obligations.

Prior to any payments under this agreement, the Executive will be required to
sign, and the Executive hereby agrees to sign, a release agreeing to and
confirming the covenants and other obligations listed in Section 7 below. Such
release will include a waiver of all claims the Executive may have (including
claims under the Age Discrimination in Employment Act). The Corporation may
withhold any payments under this agreement until such release has been signed,
and for an additional seven (7) days after such release as has been signed. The
release shall be similar to the release attached as Exhibit A.

7. Covenants and Other Obligations.

The Executive agrees to the following covenants and obligations:

(a) Non-Disclosure of Information. The Executive will not knowingly use or
disclose, without Avon’s written consent (which may only be provided by the
Chief Executive Officer of Avon), any secret, confidential, or proprietary
information or knowledge relating to Avon or any of its affiliated companies,
and their respective businesses, that he obtained during or as a result of his
employment with Avon, such as, but not limited to, financial information and
projections, marketing information and plans, product formulations and
production methods, intellectual property and trade secrets, and other types of
information not generally available to the public.

(b) Non-Disparagement. The Executive will not knowingly take any action or make
any statement, whether written or oral, whether in public or private, that
disparages or defames the goodwill or reputation of Avon or any of its
associated companies, or of any of their directors, officers, and associates.

(c) Confidentiality of Our Agreement. The Executive will not disclose the terms
and conditions of this agreement to anyone, except as required by law or to the
Executive’s immediate family, financial and tax advisors, and legal counsel
after securing their similar commitment of strict confidentiality.

(d) No-Hire and Non-Solicitation. The Executive will not, without Avon’s prior
written consent (which may only be provided by the Chief Executive Officer of
Avon), effective immediately and continuing for twenty-nine months after the
Separation Date, directly or indirectly, hire or solicit for hire, or aid in
such solicitation of, whether as an employee or an independent contractor, any
employee of Avon or an affiliated company, including any solicitation of an
employee to leave his or her Avon employment to work for any other employer.

(e) Non-Competition. The Executive will not, without Avon’s prior written
consent (which may only be provided by the Chief Executive Officer of Avon),
effective immediately and continuing until 29 months after the Separation Date,
directly or indirectly, accept employment with, act as a consultant or
independent contractor to, or otherwise provide services to any direct selling
business or any cosmetics business (collectively, “Restricted Businesses”).
Restricted Businesses include, without limitation, Amway Corporation / Alticor
Inc., O Boticário, Ebel International / Belcorp Corporation,

 

6



--------------------------------------------------------------------------------

De Millus, S.A., Faberlic, Forever Living Products, LLC USA, Herbalife Ltd.,
Hermès, Lady Racine / LR-International Cosmetic and Marketing GmbH, Mary Kay
Cosmetics, Inc., Natura Cosmetics S.A., Mistine / Better Way (Thailand) Co.
Ltd., Neways International, Newcup International, NuSkin Enterprises, Inc.,
Oriflame Cosmetics S.A., Sara Lee Corporation, Revlon, Inc., The Body Shop
International PLC, Shaklee Corporation, Tupperware Corporation, the Unilever
Group (N.V. and PLC), L’Oréal Group / Cosmair, Inc., The Estée Lauder Companies
Inc., The Procter & Gamble Company, Reckitt Benckiser PLC, Gryphon Development /
Limited Brands, Inc., Victory Corporation PLC (Virgin Vie, The Virgin Cosmetics
Company, Virgin Ware), Vorwerk & Co. KG / Jafra Worldwide Holdings (Lux)
S.àR.L., Inc., Yanbal International (Yanbal, Unique), or any of their
affiliates. No geographic limitation on this restriction is appropriate, and
such a limitation would be counter to the protections that Avon is seeking to
obtain by agreeing to provide the Executive with the benefits set forth in this
agreement.

(f) Cooperation. If deemed necessary by the Corporation, the Executive will
reasonably assist and cooperate with the Corporation (and its directors, agents,
and attorneys) in all respects in connection with the conduct of any pending or
future action, proceeding, internal investigation, governmental or regulatory
investigation, civil or administrative proceeding, arbitration, or litigation
involving the Corporation or any of its associated companies, including, without
limitation, any such action, proceeding, investigation, arbitration, or
litigation in which the Executive is called to testify, and the Executive will
promptly respond to all reasonable requests by the Corporation relating to
information that may be in the Executive’s possession or under his control. This
obligation shall exist regardless of whether the Corporation or any of its
associated companies is named as a party or as a subject or target of any
action, proceeding, investigation, arbitration, or litigation. The Executive
will also cooperate with the Corporation and be reasonably available to the
Corporation with respect to continuing or future matters arising out of the
Executive’s employment or any other relationship with the Corporation and its
associated companies, whether such matters are business-related, legal, or
otherwise. The Executive will perform all acts and execute and deliver all
documents that may be reasonably necessary to fulfill the obligations created by
this subsection (f). Subject to applicable law and the Articles and Bylaws of
the Corporation, the Corporation will promptly reimburse the Executive for any
reasonable out-of-pocket and travel expenses incurred by the Executive in
connection with his fulfillment of his obligations under this subsection (f),
provided that such expenses have been approved by the Corporation, in writing,
prior to his incurring the expense. It is agreed that: (i) the Corporation will
provide him with reasonable advance notice regarding these activities, to the
extent possible; and (ii) any requests made hereunder by the Corporation will be
made in good faith and will not unreasonably interfere with the Executive’s
duties to any subsequent employer.

(g) Forfeiture of Benefits. The Executive acknowledges and understands that
violations of any of the covenants contained in this agreement are material and
that any violations will require the Executive to immediately forfeit any cash
payments not yet paid at the time of the violation. However, in the event that
the violations occur after all cash payments have been made, the Executive
hereby agrees that he will pay to Avon the DCP Payment Amount (defined below). A
forfeiture under this section, however, does not relieve the Executive of his
continuing obligations under

 

7



--------------------------------------------------------------------------------

this agreement. The DCP Payment Amount is equal to twenty-four months of Base
Salary multiplied by a fraction, the numerator of which is number of partial or
complete months there are remaining between the date of the violation and the
date which is 29 months after the Separation Date, and the denominator of which
is 29. All payments specified below will have all required taxes and other
withholdings made.

The Executive agrees that if, at the time of a payment of the DCP benefit, it
has been determined by Avon that the Executive has violated the covenants in
this agreement, the Executive’s DCP benefit will be paid to him but the
Executive hereby assigns and agrees to pay to the Corporation an amount equal to
the DCP Payment Amount immediately upon receipt of such payment. Regardless of
whether the Executive must pay all or a portion of the DCP benefit to the
Corporation, the full amount of DCP benefit payable (including the DCP Payment
Amount) will be taxable to the Executive and Avon will issue a Form W-2 for the
Executive for such year based upon the full amount of the DCP benefit payable
(including the DCP Payment Amount).

If at the time of a payment of the DCP benefit, the Executive has not violated
the covenants of this agreement, the Executive’s DCP benefit will be deemed to
be paid to him but the Executive hereby assigns and agrees to pay the
Corporation from the DCP benefit payment an amount equal to the entire DCP
benefit amount, or, if lesser: (a) twenty-four months’ of Base Salary;
multiplied by (b) a fraction, the numerator of which is 29 minus the number of
full months that have occurred since the Separation Date (the “DCP Assigned
Amount”). Even though the Executive assigns and agrees to pay the DCP Assigned
Amount to the Corporation, the full amount of DCP benefit payable (including the
DCP Assigned Amount) will be taxable to the Executive and Avon will issue a
FormW-2 to the Executive for such year based upon the full amount of the DCP
benefit payable (including the DCP Assigned Amount). If the Executive does not
violate the terms of this agreement by the date which is 29 months after the
Separation Date, Avon will repay the Executive the DCP Assigned Amount plus an
amount equal to the amount the DCP Assigned Amount would have earned or lost
from the January following the Executive’s Separation Date through the date
which is 29 months after the Separation Date had such amount been hypothetically
invested in the investment funds the Executive has elected to invest all of his
DCP benefit through the Separation Date. Such payment will occur as soon as
administratively possible following the date which is 29 months after the
Separation Date. Such earnings payable, if any, will be taxable to the Executive
upon payment and Avon will issue a Form W-2 for the Executive for such year for
such earnings, if any. If, however, prior to repayment to the Executive by Avon
of the DCP Assigned Amount, Avon determines, in its sole discretion that the
Executive has violated the covenants of this agreement, Avon shall retain the
DCP Assigned Amount.

Both parties agree that the amounts to be paid directly to Avon in the event of
a violation of this agreement constitute a reasonable estimate of the monetary
damages that Avon would suffer in the event of a breach of the provisions of
this Section 7 and both parties also agree that such amounts do not constitute a
penalty. In addition the above potential assignment of DCP benefits, the
Executive also acknowledges that Section 9 of the SERP includes additional
specific forfeiture provisions. In connection with the foregoing, Avon’s Senior
Vice President of Human Resources or Senior Vice President & General Counsel
will give the Executive notice of any alleged violations of

 

8



--------------------------------------------------------------------------------

the covenants contained in this agreement and the Executive will have seven
(7) days to respond to such allegation; however, the absence of such notice
shall not relieve the Executive from any of his obligations under this
agreement.

(h) Equitable Relief. The Executive acknowledges that the remedy at law for his
breach of the covenants under this agreement will be inadequate, and that the
damages flowing from such breach will not be readily susceptible to being
measured in monetary terms. Accordingly, upon a violation of any part of this
agreement, the Corporation will be entitled to immediate injunctive relief (or
other equitable relief) and may obtain a temporary order restraining any further
violation. No bond or other security will be required to obtain such relief, and
the Executive consents to the issuance of such equitable relief. Nothing in this
subsection (h) will be deemed to limit the Corporation’s remedies at law or in
equity that may be pursued or availed of by the Corporation for any breach by
the Executive for any part of this agreement.

8. Entire Agreement; Amendments. The Executive acknowledges that the entire
consideration signing this agreement and executing the general release at the
Separation Date is expressly stated in this document and that all prior
agreements are hereby superseded. All other promises or agreements of any kind
that have been made by or between the parties hereto (or by any other person or
entity related to such parties) related to the subject matter of this agreement
are superseded by this agreement. The Executive agrees that this agreement may
not be changed orally and may only be amended by a writing signed by the parties
hereto. Notwithstanding the foregoing or any other provision of this agreement,
this agreement will not supersede, or otherwise derogate from, any restrictive
covenant or other obligation that the Executive may have under any equity award
granted to the Executive by Avon or in any Avon benefit plan in which the
Executive participates (for example, obligations with respect to competition and
confidentiality assumed by the Executive in connection with his stock option
awards).

9. Internal Revenue Code Section 409A. The Executive and Avon acknowledge that
the requirements of Internal Revenue Code Section 409A (“Section 409A”) are
still being developed and interpreted by government agencies, that certain
issues under Section 409A remain unclear at this time, and that the parties
hereto have made a good faith effort to comply with current guidance under
Section 409A. Notwithstanding anything in this agreement to the contrary, in the
event that amendments to this agreement are necessary in order to comply with
current or future guidance or interpretations under Section 409A, including
amendments necessary to ensure that compensation will not be subject to
Section 409A, the Executive agrees that the Corporation will be permitted to
make such amendments, on a prospective and/or retroactive basis, in its sole
discretion.

In establishing the payment schedules in this agreement, Avon and the Executive
have attempted to comply with Section 409A’s “specified employee rule.” In the
event that such payment schedules do not comply with such rule, and to the
extent that any amount payable under this agreement constitutes an amount
payable under a “nonqualified deferred compensation plan” (as defined in
Section 409A) following a “separation from service” (as defined in
Section 409A), then, notwithstanding any other provision herein to the contrary,
such payment will not be made until the date that is six

 

9



--------------------------------------------------------------------------------

months following the Executive’s “separation from service.”

10. Severability; Judicial Modification. The Executive agrees that the
provisions of this agreement are severable and that it is Executive’s and the
Corporation’s intent that the restrictions contained in this agreement be
enforced to the fullest extent permissible under the laws of each jurisdiction
in which enforcement is sought. If any of the restrictions contained in this
agreement are for any reason held by a court to be excessively broad as to
duration, activity, geographical scope, or subject, then such restrictions will
be construed, judicially modified, or “blue penciled” in such jurisdiction so as
to thereafter be limited or reduced to the extent required to be enforceable in
such jurisdiction in accordance with applicable law. If any of the restrictions
contained in this agreement are held to be invalid, illegal, or unenforceable in
any respect under any applicable law in any jurisdiction, then such invalidity,
illegality, or unenforceability will not affect any other provision of this
agreement or any other jurisdiction, but such restrictions will be reformed,
construed, and enforced in such jurisdiction as if such invalid, illegal, or
unenforceable restrictions had never been contained in this agreement. The
Executive acknowledges and understands that, due to (a) the nature of the
restrictions contained in this agreement, (b) the global nature of the
Corporation’s business and the Executive’s position within the Corporation, and
(c) the technological advancements in electronic communications around the
world, any geographic restriction of the Executive’s obligations under Section 7
above would be inappropriate and counter to the protections sought by the
Corporation thereunder.

11. Governing Law; Jurisdiction. The Executive agrees that this agreement will
be governed by and construed in accordance with the laws of the State of New
York, without regard to its conflict of laws principles. Any action at law or in
equity for the enforcement of this agreement, by either party, other than an
action by the Corporation to enforce the restrictions and obligations contained
in Section 7 above, shall be instituted only in state or federal court having
proper jurisdiction located within the State of New York, County of New York. An
action by the Corporation to enforce the restrictions contained in Section 7
above may be brought within any court in the State of New York, County of New
York, or in any other court having proper jurisdiction.

11. No Waiver. No waiver by either of the parties hereto of a breach of or a
default under any of the provisions of this agreement shall thereafter be
construed as a waiver of any subsequent breach or default of a similar nature.
The failure of either of the parties, on one or more occasions, to enforce any
of the provisions of this agreement or to exercise any right or privilege
hereunder shall not be construed as a waiver of any such provisions, rights, or
privileges hereunder, or a waiver of any subsequent breach or default of a
similar nature.

12. Counterparts. This agreement may be executed in two or more counterparts,
each of which shall be an original and all of which shall be deemed to
constitute one and the same instrument.

13. Successors.

(a) This agreement is personal to the Executive, and without written

 

10



--------------------------------------------------------------------------------

prior consent of Avon, shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

(b) This agreement shall inure to the benefit of and be binding upon Avon and
its successors. Avon shall require any successor to all or substantially all of
the business and/or assets of the Corporation, whether direct or indirect, by
purchase, merger, consolidation, acquisition of stock, or otherwise, by an
agreement in form and substance satisfactory to the Executive, expressly to
assume and agree to assume this agreement in the same manner and to the same
extent as Avon would be required to perform if no such succession had taken
place.

(c) This agreement is effective even if Andrea Jung is no longer Chief Executive
Officer and Chairman of the Board of the Corporation before the Executive’s
Separation Date and Avon is responsible to make the payments and to pay the
benefits under this agreement and under any relevant plans.

 

  14. Notices.

All notices and other communications hereunder shall be in writing and shall be
given by hand-delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

If to the Executive: at the address listed on the last page hereof or such other
address as provided to the Corporation in writing by the Executive.

 

If to the Corporation:    Avon Products, Inc.    1345 Avenue of the Americas   
New York, New York 10019    ATTN: Corporate Secretary

(with a copy to the General Counsel or to such other address as either party
shall have furnished to the other in writing in accordance herewith). Notice and
communications shall be effective when actually received by the addressee.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set his hand and the Corporation
has caused this agreement to be executed in its name and on its behalf, and its
corporate seal to be hereunto affixed and attested by its Secretary, all
effective as of the day and year first written above.

 

AVON PRODUCTS, INC. By:  

/s/ Lucien Alziari

  Lucien Alziari   Senior Vice President   Human Resources

 

ATTEST:

/s/ Gilbert L. Klemann, II

Gilbert L. Klemann II, Senior Vice President

and General Counsel

(CORPORATE SEAL)

 

EXECUTIVE: By:  

/s/ Brian Connolly

  Brian Connolly Address:  

(omitted)

 

 

 

12



--------------------------------------------------------------------------------

EXHIBIT A- GENERAL RELEASE

In consideration of the benefits being provided to me under the employment
agreement to which this general release is attached as an exhibit (the
“Agreement”), I agree, on behalf of myself and my heirs, executors,
administrators, and assigns, to forever release, dismiss, and discharge (except
as provided by the terms and conditions of the Agreement) Avon Products, Inc.
(“Avon” or the “Company”) and its affiliated companies and their respective
current and former officers, directors, associates, employees, agents, employee
benefit plans, employee benefit plan fiduciaries, employee benefit plan
trustees, shareholders, and assigns, each and all of them in every capacity,
personal and representative (collectively referred to as the “Avon Released
Parties”), from any and all actions, causes of action, claims, demands,
judgments, charges, contracts, obligations, debts, and liabilities of whatever
nature (“Losses”), that I and my heirs, executors, administrators, and assigns
have or may hereafter have against the Avon Released Parties or any of them
arising out of or by reason of any cause, matter, or thing whatsoever from the
beginning of the world to the date hereof, including, without limitation, my
employment relationship with Avon and the termination of such relationship, all
matters arising under any federal, state, or local statute, rule, or regulation,
or principle of contract law or common law, any breach of contract, wrongful
discharge, tort, breach of common-law duty, breach of fiduciary duty and
violation of laws prohibiting any form of employment discrimination or other
unlawful employment practice, including without limitation: the Worker
Adjustment and Retraining Notification Act of 1988, as amended, 29 U.S.C. §§
2101 et seq.; the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. §§ 201
et seq.; the Family and Medical Leave Act of 1993, as amended, 29 U.S.C. §§ 2601
et seq.; Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
§§ 2000e et seq.; the Age Discrimination in Employment Act of 1967, as amended,
29 U.S.C. §§ 621 et seq. (the “ADEA”); the Americans with Disabilities Act of
1990, as amended, 42 U.S.C. §§ 12101 et seq.; the Employee Retirement Income
Security Act of 1974, as amended, 29 U.S.C. §§ 1001 et seq.; the National Labor
Relations Act of 1935, as amended, 29 U.S.C. §§ 151 et seq.; the New York State
Human Rights Law, as amended, N.Y. Exec. Law §§ 290 et seq.; the New York City
Human Rights Law, as amended, N.Y.C. Admin. Code §§ 8-101 et seq.; and any other
equivalent federal, state, or local statute, rule, or regulation; provided that
I do not release or discharge the Avon Released Parties (i) from any Losses
arising under the ADEA that arise after the date on which I execute this general
release, and (ii) from any claims for a breach by the Company of its obligations
under the Agreement. It is understood that nothing in this general release shall
preclude or prevent me from challenging the validity of this general release
solely with respect to my waiver of any Losses arising under the ADEA on or
before the date on which I executive this general release. It is understood that
nothing in this general release is to be construed as an admission on behalf of
the Avon Released Parties of any wrongdoing with respect to me, any such
wrongdoing being expressly denied.

It also is understood that this release does not release the Avon employee
benefit plans from any claims for vested benefits that I have under the terms of
any of the Company’s employee benefit plans applicable to me.

I represent and warrant that I have not filed any complaint, charge, claim,

 

13



--------------------------------------------------------------------------------

or proceeding against any of the Avon Released Parties before any federal,
state, or local agency, court, or other body relating to my employment and the
cessation thereof. I further agree that if, I or any other person files an
action, complaint, charge, claim, or proceeding against any of the Avon Released
Parties, I will not seek or accept any monetary relief in such action,
complaint, charge, claim, or proceeding.

I further represent and understand that by signing this release, I agree that I
will, as may be reasonably requested from time to time by Avon, (i) advise and
consult on matters within or related to my expertise and knowledge in connection
with the business of Avon, (ii) make myself available to Avon to respond to
requests for information concerning matters involving facts or events relating
to Avon, and (iii) assist with respect to pending and future litigation,
investigations, arbitration, or other dispute resolution matters. In agreed upon
circumstances, I understand that I will be paid at the rate of my current salary
as of my last day of active employment for time expended by me at Avon’s request
on such matters, and that I will receive reimbursement for reasonable
out-of-pocket expenses incurred in connection with such assistance. I understand
that I will not be credited with any compensation, service or age credit for
purposes of eligibility, vesting, or benefit accrual under any employee benefit
plan of Avon.

I further represent and warrant that I fully understand the terms of this
general release, that I have been encouraged to seek the benefit of advice of
counsel, and that I knowingly and voluntarily, of my own free will, without any
duress, being fully informed, and after due deliberation, accept its terms and
sign below as my own free act. I understand that as a result of executing this
general release, I will not have the right to assert that Avon or any other Avon
Released Party unlawfully terminated my employment or violated any of my rights
in connection with my employment.

I understand that in the event Avon receives any inquiries from prospective
employers, it shall be the policy of Avon to respond by advising that Avon’s
policy is to provide information only as to service dates and positions held and
by providing such information.

I acknowledge that I am hereby being advised by Avon to consult with legal
counsel before signing this general release, and that I am encouraged and
cautioned by Avon to consult with an attorney prior to my signing this general
release. Further, I have 21 days to consider whether to sign this general
release, during which time Avon will not change or revoke the offer contained in
the Letter. However, I am not required to consult an attorney or to delay
accepting such offer and I may choose to sign this general release at any time
during the 21-day consideration period. I understand that if I do not execute
this general release and return it to Avon within 21 days of the date on which I
received the Agreement, then I will not be entitled to any benefits under the
Agreement. As long as I sign and return this general release and the Agreement
within such time period, I will have seven days immediately thereafter to revoke
my decision by delivering written notice of such revocation to the Senior
Vice-President Human Resources. If I do not revoke my decision during that
seven-day period, then this general release and the Letter will become effective
on the eighth day (the “Effective Date”).

 

14



--------------------------------------------------------------------------------

This general release shall be governed by the laws of the State of New York
without giving effect to its conflict of laws principles.

 

 

     

 

  

Brian Connolly

      Date   

 

15